Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20           PageID.18578       Page 1 of 6



                      fUNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                       Plaintiff,
  v.
                                                         Case No. 11-20551
  COREY WILLIAMS,

                  Defendant.
  ________________________________/

        OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                   MOTION FOR COMPASSIONATE RELEASE

        In March 2015, Defendant Corey Williams was sentenced under 21 U.S.C. § 841

  to 152 months incarceration for conspiracy to distribute and possess with intent to

  distribute a controlled substance. He is currently incarcerated at FPC Pensacola.

  Pending before the court is Defendant’s motion for compassionate release in which he

  argues that his health conditions and the close physical proximity between himself and

  other inmates at his prison make him particularly vulnerable to contracting the

  coronavirus (“COVID-19”). For the reasons explained below, his motion will be denied

  without prejudice.

        A court may reduce a term of imprisonment if it determines “extraordinary and

  compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

  must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

  determine if a sentence reduction “is consistent with applicable policy statements issued

  by the Sentencing Commission.” Id.
Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20            PageID.18579     Page 2 of 6




        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

  the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

  3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

  must “not [be] a danger to the safety of any other person or to the community” under 18

  U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

  compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

  of the Defendant,” “Family Circumstances,” and “Other Reasons.” The BOP has

  released Program Statement 5050.50 to guide its determination of extraordinary and

  compelling circumstances. Federal Bureau of Prisons, U.S. Department of Justice,

  Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

  Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

        In all, a defendant seeking compassionate release must present extraordinary

  and compelling circumstances and fit within one of the four categories described in §

  1B.13 of the Sentencing Guidelines, and the court must determine both that the

  sentencing factors outlined in § 3553(a) weigh in favor of release and that the defendant

  does not pose a threat to others as determined by § 3142(g). See 18 U.S.C. §

  3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B.13; United States v. Sapp,

  Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

  (summarizing compassionate release requirements).

        There are two procedures by which the court may hear motions for

  compassionate release. First, the BOP can move for compassionate release. 18 U.S.C.

  § 3582(c)(1)(A). In this case, the BOP did not file the current motion and has not

  provided any endorsement or support. Second, after the passage of the First Step Act in

                                              2
Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20               PageID.18580         Page 3 of 6




  2018, a defendant can file a motion on his own. 18 U.S.C. § 3582(c)(1)(A). However, he

  may do so only “after [he] has fully exhausted all administrative rights to appeal a failure

  of the [BOP] to bring a motion on [his] behalf or the lapse of 30 days from the receipt of

  such a request by the warden of [Defendant’s] facility, whichever is earlier.” Id.

         Defendant concedes that he has not exhausted his administrative remedies

  before filing the instant motion. (ECF No. 1856, PageID.18388.) Based on this

  concession alone, the court must deny his motion without prejudice because his claim is

  not yet ripe for disposition. The plain text of 18 U.S.C. § 3582(c)(1)(A) states that

  Defendant must either complete all administrative appeals or wait thirty days; Defendant

  has apparently done neither and, therefore, the court must deny his motion. Grand

  Trunk W. R.R. Co. v. U.S. Dep’t of Labor, 875 F.3d 821, 824 (6th Cir. 2017) (quoting

  King v. Burwell, 135 S.Ct. 2480, 2489 (2015)) (“If the statutory language is plain, we

  must enforce it according to its terms.”); Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)

  (“[M]andatory exhaustion statutes . . . establish mandatory exhaustion regimes.”);

  Hoogerheide v. I.R.S., 637 F.3d 634, 639 (6th Cir. 2011) (explaining that courts lack the

  discretion to waive “a congressionally established exhaustion imperative, not a judicially

  created one.”).

         In light of the plain language of the statute, the Sixth Circuit has held that

  unexhausted motions under § 3582(c)(1)(A) must be dismissed without prejudice. See

  United States v. Alam, ___ F.3d ____, No. 20-1298, 2020 WL 2845694, at *1 (6th Cir.

  June 2, 2020). In United States v. Alam, the prisoner had not exhausted administrative

  appeals and waited only ten days after submitting his request to the warden before

  moving for compassionate release. Id. The district court dismissed without prejudice the

                                                3
Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20               PageID.18581       Page 4 of 6




  prisoner’s claims for failure to exhaust. Id. The Sixth Circuit affirmed the district court,

  reasoning that § 3582(c)(1)(A) included a “mandatory claim-processing rule[]” that “must

  be enforced.” Id. at *3 (quoting Hamer v. Neighborhood Hous. Servs. Of Chi., 138 S. Ct.

  13, 17 (2017)). The Sixth Circuit added that § 3582(c)(1)(A)’s exhaustion requirement

  was in place for good reason. Id. at *4. “It ensures that the prison administrators can

  prioritize the most urgent claims . . . [and] that they can investigate the gravity of the

  conditions supporting compassionate release and the likelihood that the conditions will

  persist.” Id. Consistent with this directive, the court will deny Defendant’s motion without

  prejudice.

         Notwithstanding his failure to exhaust, the court will also deny Defendant’s

  motion on the merits. Defendant argues that his age—51 years—and injuries sustained

  from a gunshot wound—nerve damage and “drop foot”—make him vulnerable to the

  coronavirus. (ECF No. 1856, PageID.18386.) He also highlights the close physical

  proximity between inmates at his facility. However, speculation as to whether COVID-19

  will spread through Defendant’s detention facility, FPC Pensacola, whether Defendant

  will contract COVID-19, and whether he will develop serious complications, does not

  justify the extreme remedy of compassionate release. See United States v. Raia, 954

  F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release.”). Defendant’s current medical conditions are not fatal or

  unmanageable, nor are they recognized as conditions which place him at a greater risk

  for contracting COVID-19 or suffering more serious reactions. People Who Are at

  Higher Risk for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

                                                 4
Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20             PageID.18582      Page 5 of 6




  extra-precautions/people-at-higher-risk.html (last visited June 15, 2020). Moreover,

  there are currently no confirmed cases of COVID-19 in Defendant’s facility, 1 and the

  BOP has instituted strict precautions throughout the federal prison system, including

  shelter-in-place protocols, screening and quarantining all newly arriving detainees, and

  isolating until medically cleared all symptomatic detainees. 2 Defendant’s medical

  conditions and the risk of contracting COVID-19 do not present “extraordinary and

  compelling reasons” justifying early release. 18 U.S.C. § 3582(c)(1)(A).

         Finally, the court concludes that factors enumerated under 18 U.S.C. § 3553(a)

  do not support Defendant’s early release. The court specifically considers the need for

  Defendant’s sentence to reflect the seriousness of his offense, provide punishment, and

  promote general and specific deterrence. See 18 U.S.C. § 3553(a). The need to

  promote specific deference is particularly relevant in this case given that Defendant

  committed the instant drug trafficking offense while on probation for his first drug

  trafficking conviction. (ECF No.1860, PageID.18400.)

         In denying the instant motion, the court makes no findings as to the suitability of

  home confinement. The court leaves such a determination to the sound discretion of the

  BOP which is better suited in this case and at this juncture to make such a decision.

  Accordingly,




         1 COVID-19 Action Plan: COVID-19 Cases, Fed. Bureau of Prisons,
  https://www.bop.gov/coronavirus/index.jsp (last visited June 22, 2020).
         2 COVID-19 Action Plan: Phase Five, Fed. Bureau of Prisons (Mar. 31, 2020),
  https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
                                               5
Case 2:11-cr-20551-RHC-MKM ECF No. 1863 filed 06/22/20                               PageID.18583   Page 6 of 6




          IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

  1856) is DENIED WITHOUT PREJUDICE.

                                                                s/Robert H. Cleland                        /
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
  Dated: June 22, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, June 22, 2020, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner                            /
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
  S:\Cleland\Cleland\HEK\Criminal\11-20551.WILLIAMS.CompasionateReleaseCovid.HEK .docx




                                                           6
